Citation Nr: 1740000	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-32 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to an effective date earlier than September 13, 2010 for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than September 24, 2007, for the grant of service connection for chronic ischemic heart disease; coronary artery disease; status post coronary artery bypass graft (ischemic heart disease).  

3.  Entitlement to an effective date earlier than December 1, 2010, for the grant of a total disability rating based upon individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel
INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967 and from May 1970 to February 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The issues of earlier effective dates for the grant of service connection for ischemic heart disease and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A September 2008 rating decision denied a claim of service connection for PTSD; the Veteran filed a notice of disagreement with that decision but after a statement of the case was issued in October 2009 he did not submit a timely substantive appeal nor did he submit additional, relevant evidence.  

2.  On September 13, 2010, the RO received the Veteran's claim to reopen the previously denied claim for service connection for PTSD.


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than September 13, 2010, for the grant of entitlement to service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Where, as here, the appeal stems from disagreement with the effective date for the grant of service connection, a downstream issue from the original claim, further notice regarding the claim is not required.  38 C.F.R. 3.159(b)(3) (2016).  The Veteran has not raised any issues with the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Legal Criteria

Governing law provides that the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year after separation from service, otherwise the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date for an award of benefits based upon new and material evidence is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2).  

A "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  A formal claim is a specific claim in the form prescribed by the Secretary.  38 C.F.R. § 3.151 (2014).  Also, as it relates to this appeal, any communication or action indicating the intent to apply for a benefit under the laws administered by VA may be considered an informal claim, provided that it identifies generally, although not necessarily with specificity, the benefit sought.  38 C.F.R. §§ 3.155, 3.1(p) (2014).




Analysis

The Veteran initially filed a claim for PTSD in September 1988, but one month later he advised VA that he decided not to pursue the claim.  Therefore, the Board finds the Veteran abandoned the claim.  38 C.F.R. § 3.158 (2016).

On September 24, 2007 the Veteran filed a claim for service connection for PTSD and also service connection for ischemic heart disease.  He now asserts this should be the effective date for the grant of service connection for PTSD.   

In a September 2008 rating decision, the RO denied service connection for PTSD.  The Veteran expressed disagreement with this denial and the RO issued a statement of the case in October 2009.  The Veteran did not file a VA Form 9, or other document that could be construed as a substantive appeal within one year of notification of the September 2008 rating decision or sixty days after notification of the statement of the case, nor was any relevant evidence received after the statement of the case but prior to the expiration of time to appeal.  

The Veteran argues that he never received the October 2009 statement of the case.  To the extent the Veteran's argument is that the RO sent the statement of the case to the wrong address, in every correspondence since October 2009 the Veteran indicated that he lived at the same street address and city with the same zip code that the RO used to mail the statement of the case.  Correspondence was sent to the same address both before and after the October 2009 statement of the case was mailed to the Veteran.  The file does not document any returned mail during the relevant period.  

To the extent that the Veteran may be asserting that VA never actually mailed the statement of the case, there is a legal presumption of administrative regularity that VA properly discharged its official duties by mailing a copy of the statement of the case and instructions to the Veteran at his last known address.  Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (quoting United States v. Chem. Found. Ind. 272 U.S. 1, 14-15 (1926).  The Board may presume that VA staff competently discharged their duties.  Id.  The presumption is rebuttal by clear evidence to the contrary.  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The Veteran has not presented evidence that VA did not mail the statement of the case as the file suggests.  A mere allegation of nonreceipt does not constitute the clear evidence required to rebut the presumption of administrative regularity that VA properly discharged its official duties by mailing to the Veteran at the last known address a copy of a statement of the case and instructions about the need to file a substantive appeal.  For these reason, the Board rejects the Veteran's allegation that he did not receive proper notice of the October 2009 statement of the case. 

As the Veteran was properly notified of the adverse determinations and of his right to appeal but did not submit a timely substantive appeal or relevant evidence during the prescribed period, the September 2008 rating decision became final.  38 C.F.R. § 20.302 (2008).
 
As noted above, the effective date for a claim to reopen a claim for service connection based upon new and material evidence is the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2). 

On September 13, 2010, VA received from the Veteran a claim for service connection for PTSD.  The current effective date for the grant of service connection is properly based on the date this claim was received as no claim, formal or informal, was filed after the September 2008 rating decision became final but before September 13, 2010.  

The effective date exception in 38 C.F.R. § 3.156(c) (regarding the receipt of service department records) does not apply in this case.  The Veteran's claim for service connection for PTSD was not ultimately granted based on the receipt of relevant service department records that existed at the time of the prior denial but were not part of the Veteran's file.  Instead, the claim was granted based on a change in law which essentially loosened the evidence requirements for establishing a stressful event occurred during service.  See 38 C.F.R. § 3.309(f)(3); see also 75 Fed. Reg. 39843 (July 13, 2010).  The regulation change became effective July 13, 2010.  75 Fed. Reg. 41092 (July 15, 2010).  The regulation change only applies to an application for service connection for PTSD that is received by VA on or after the rule's effective date, was received by VA before the rule's effective date but has not been decided by a VA regional office as of that date, is appealed to the Board on or after the rule's effective date, was appealed to the Board before the rule's effective date but has not been decided by the Board as of that date, or is pending before VA on or after the rule's effective date because the Veterans Court vacated a Board decision on the application and remanded it for readjudication.  75 Fed. Reg. 39843 (July 13, 2010).  

The Board recognizes the Veteran's argument concerning the targeted review by the RO of the Veteran's claim for service connection for ischemic heart disease in conjunction with the federal court order in Nehmer v. United States Veterans Administration (Nehmer).  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  As a result of that review, the RO awarded service connection for ischemic heart disease with an effective date in September 2007 as ischemic heart disease was not at that time a disability presumptively considered due to herbicide agent exposure.  The Veteran asserts that when the RO conducted its review of the ischemic heart disease pursuant to Nehmer, it should have made the same analysis regarding his PTSD claim as he raised both claims at the same time.  PTSD is not a covered herbicide diseases as defined by Nehmer and 38 C.F.R. § 3.816(b).  Thus, the final stipulation, orders, and guidance provided in the Nehmer cases and VA's resulting regulations simply have no applicability here.  38 C.F.R. § 3.816.

For all of the foregoing reasons, the Board finds that the effective date for service connection for the Veteran's PTSD is September 13, 2010, which is the date he filed the claim to re-open the claim for service connection for PTSD.




ORDER

Entitlement to an effective date earlier than September 13, 2010, for the grant of service connection for PTSD, is denied.


REMAND

In a March 2011 rating decision, the Veteran was awarded service connection for ischemic heart disease with an effective date of September 24, 2007.  The Veteran, later asserted that he should be awarded an effective date earlier than September 24, 2007, for the grant of service connection for his ischemic heart disease.  The RO denied the claim for an earlier effective date in a January 2014 rating decision.  After the Board hearing in January 2017, the Veteran perfected his appeal for the claim for an earlier effective date for the grant of service connection for ischemic heart disease and the RO recently certified the issue to the Board in February 2017.

The Veteran, however, has requested a hearing before the Board on this issue.  To date, no hearing has been provided to the Veteran.

It is a basic principle of veterans law that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2014).  Thus, the Veteran should be scheduled for the next available hearing at the RO before a Veterans Law Judge from the Board.

Regarding TDIU, as the Veteran asserts the effective date for service connection for his ischemic heart disease should be the date of diagnosis in 1999, the Board finds the outcome on the heart disease claim could affect the outcome of the claim for an earlier effective date for TDIU.  Therefore, the Veteran's claim for an earlier effective date for TDIU is inextricably intertwined with the claim for an earlier effective date for the grant of service connection for ischemic heart disease.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing to be conducted at the RO before a member of the Board or via videoconference on the issue of entitlement to an earlier effective date for the grant of service connection for ischemic heart disease, and notify him of the scheduled hearing at the current address of record.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


